Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the appeal brief filed on 5/29/2020, PROSECUTION IS HEREBY REOPENED.  A new rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 11-12, 30 are rejected under 35 U.S.C. 101 because the claimed invention, considering all claim elements both individually and in combination as a whole, do not amount 
Claim 1 is a claim to a process, machine, manufacture, or composition of matter and therefore meets one of the categorical limitations of 35 U.S.C. 101. However, claim 1, 8-9, 31-32 meets the first prong of the step 2A analysis because it is directed to an abstract idea, as evidenced by the claim language of “…measuring a non-reward saccade (mental process)…and a reward saccade movement parameter (mental process)…determining a saccade movement parameter reward modulation(mathematical concept)…comparing the saccade movement parameter reward modulation (mental process/mathematical concept)…identifying the level of the neurotransmitter (mental process/ mathematical concept)...”. These claim limitations fall within the identified grouping of abstract ideas: mathematical concepts and mental processes. The claim language also meets prong 2 of the step 2a analysis because the above-recited claim language does not integrate the abstract idea into a practical application. That is, there appears to be no tangible improvement in a technology, effect of a particular treatment or prophylaxis, a particular machine or manufacture that is integrated, or transformation/reduction of a particular article to a different state or thing as a result of this claimed subject matter. As a result, step 2A is satisfied and the second step, step 2B, must be considered.
With regard to step 2B, the claim does not appear to recite additional elements that amount to significantly more. The additional elements are “displaying…on a display”, “providing an instructional conditional stimulus”, “a processor executing a software program determines when there is a statistically measureable difference”, “measuring steps are performed with a camera”. However, these elements are not “significantly more” because they are well-known, routine, and/or conventional as evidenced by Amador “Reward Predicting and Reward 
Additionally, the ordered combination of elements do not add anything significantly more to the claimed subject matter. Specifically, the ordered combination of elements do not have any function that is not already supplied by each element individually. That is, the whole is not greater than the sum of its parts. 
In view of the above, independent claim 1 fails to recite patent-eligible subject matter under 35 U.S.C. 101. Dependent claim(s) 2-7, 11-12, 30 fail to cure the deficiencies of independent claims by merely reciting additional abstract ideas, additional limitations on abstract ideas already recited, and/or additional elements that do not amount to significantly more. 
Claim 8-9, 31-32 recite diagnosing the subject with a neurodegenerative condition which is a practical application.
Claim 10 recites administering a composition for treating Parkinson’s disease which is a practical application.
Allowable Subject Matter
Claims 1-12 and 30-32 are objected to as being rejected under 35 U.S.C. 101, but would be allowable if the 101 rejection is overcome.
Withdrawn claims 15-29 must either be amended to include the allowable subject matter of claim 1to be rejoined and allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942.  The examiner can normally be reached on Monday-Friday 9 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YASMEEN S WARSI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791